United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1770
                                    ___________

Rancho Holdings, LLC,                      *
                                           *
             Appellant,                    *
                                           *
      v.                                   *    Appeal from United States
                                           *    District Court for the
Manzanillo Associates, LTD;                *    Western District of Missouri.
T.F. Stone Companies, Inc.;                *
Tommy F. Stone; Bruce Martin Myers,        *        [UNPUBLISHED]
                                           *
             Appellees.                    *

                                    ___________

                              Submitted: October 19, 2011
                                 Filed: November 1, 2011
                                  ___________

Before MELLOY, BOWMAN and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Rancho Holdings, LLC appeals the district court’s1 order denying its request for
a foreign antisuit injunction. We affirm.




      1
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
        Foreign antisuit injunctions should be issued only in the rarest of cases. See
Goss Int’l Corp. v. Man Roland Druckmaschinen Aktiengesellschaft, 491 F.3d 355,
359-60 (8th Cir. 2007). In this case, United States courts are being asked to prevent
a party from seeking a remedy solely available in the foreign jurisdiction. See id. at
365. Defendants are seeking to protect their property interest in Costa Rica by
attaching the equivalent of a lis pendens to the property. The merits of the underlying
litigation are not at issue. Therefore, a foreign antisuit injunction is not warranted at
this time. See Quaak v. Klynveld Peat Marwick Goerdeler Bedrijfsrevisoren, 361
F.3d 11, 18 (1st Cir. 2004) (noting in consideration of foreign antisuit injunction:
“The gatekeeping inquiry is, of course, whether parallel suits involve the same parties
and issues. Unless that condition is met, a court ordinarily should go no further and
refuse the issuance of an international antisuit injunction.”). If parallel litigation on
the merits goes forward in Costa Rica, Rancho Holdings may renew its motion for an
antisuit injunction with the district court.
                          ______________________________




                                          -2-